 Case: 1:16-cv-08637 Document #: 4471 Filed: 03/25/21 Page 1 of 5 PageID #:295633




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST                      No. 1:16-cv-08637
LITIGATION
                                                     District Judge Thomas M. Durkin
This Document Relates To:
Certain Direct Action Plaintiffs
                                                     Magistrate Judge Jeffrey T. Gilbert




                 CERTAIN RESTAURANT DAPS’ NOTICE OF MOTION


       PLEASE TAKE NOTICE that on Thursday, April 1, 2021 at 9:00 a.m., or as soon

thereafter as counsel may be heard, counsel for Certain Restaurant DAPs shall appear before the

Honorable Thomas M. Durkin, or any judge sitting in his stead in the courtroom 1441 of the

Everett McKinley Dirksen Federal Building, 219 South Dearbon Street, Chicago, Illinois, and

shall then and there present Certain Restaurant DAPs’ Motion For Leave to File Under Seal

Certain Restaurant DAPs’ Motion to Establish a Separate Restaurant DAP Track and Appoint

Certain Restaurant DAP Liaison Counsel, a copy of which is hereby served upon you.


Dated: March 25, 2021                   Respectfully submitted,

                                        By: /s/ Lori P. Lustrin

                                        Robert W. Turken (pro hac vice)
                                        Lori P. Lustrin (pro hac vice)
                                        Scott N. Wagner (pro hac vice)
                                        BILZIN SUMBERG BAENA PRICE &
                                        AXELROD LLP
                                        1450 Brickell Ave., Suite 2300
                                        Miami, Florida 33131-3456
                                        Telephone: 305-374-7580
                                        Facsimile: 305-374-7593
Case: 1:16-cv-08637 Document #: 4471 Filed: 03/25/21 Page 2 of 5 PageID #:295634




                                 rturken@bilzin.com
                                 llustrin@bilzin.com
                                 swagner@bilzin.com

                                 Andrew P. Bleiman
                                 MARKS & KLEIN, LLP
                                 1363 Shermer Road, Suite 318
                                 Northbrook, Illinois 60062
                                 Telephone: 312-206-5162
                                 Facsimile: 312-420-5568
                                 andrew@marksklein.com

                                 Counsel for Boston Market Corporation, Barbeque
                                 Integrated, Inc. d/b/a Smokey Bones Bar & Fire Grill,
                                 FIC Restaurants, Inc. d/b/a Friendly’s, The Johnny
                                 Rockets Group, Inc., WZ Franchise Corp., Golden
                                 Corral Corp., White Castle Purchasing Co., Cracker
                                 Barrel Old Country Store, Inc., CBOCS Distribution,
                                 Inc, Captain D’s LLC, Shamrock Foods Company,
                                 United Food Service, Inc., Bojangles’ Restaurants,
                                 Inc., Bojangles Opco, LLC, Zaxby’s Franchising LLC,
                                 and El Pollo Loco, Inc.

                                 By: /s/ Ryan Phair

                                 Ryan Phair
                                 Hunton Andrews Kurth LLP
                                 2200 Pennsylvania Avenue, NW
                                 Washington, D.C. 20037-1701
                                 (202) 955-1500
                                 rphair@huntonak.com

                                 Matthew J. Calvert
                                 HUNTON ANDREWS KURTH LLP
                                 Bank of America Plaza, Suite 4100
                                 600 Peachtree Street NE
                                 Atlanta, GA 30308
                                 (404) 888-4000
                                 mcalvert@huntonak.com

                                 John S. Martin
                                 HUNTON ANDREWS KURTH LLP
                                 Riverfront Plaza, East Tower
                                 951 East Byrd Street
Case: 1:16-cv-08637 Document #: 4471 Filed: 03/25/21 Page 3 of 5 PageID #:295635




                                 Richmond, VA 23219-4704
                                 (804) 788-8200
                                 marinj@huntonak.com

                                 Julie B. Porter
                                 SALVATORE PRESCOTT PORTER
                                 & PORTER, PLLC
                                 1010 Davis Street
                                 Evanston, IL 60201
                                 (312) 283-5711
                                 porter@sppplaw.com

                                 Counsel for Chick-fil-A, Inc.

                                 By: /s/ Jay B. Shapiro

                                 Jay B. Shapiro
                                 Samuel O. Patmore
                                 Carlos J. Canino
                                 Abigail G. Corbett
                                 STEARNS WEAVER MILLER WEISSLER
                                 ALHADEFF & SITTERSON, P.A.
                                 150 West Flagler Street, Suite 2200
                                 Miami, Florida 33130
                                 Tel: 305.789.3200
                                 Fax: 305.789.3395
                                 jshapiro@stearnsweaver.com
                                 spatmore@stearnsweaver.com
                                 ccanino@stearnsweaver.com
                                 acorbett@stearnsweaver.com

                                 Marvin Alan Miller
                                 MILLER LAW LLC
                                 115 South LaSalle Street, Suite 2910
                                 Chicago, IL 60603
                                 (312) 332-3400
                                 mmiller@millerlawllc.com

                                 Counsel for Supply Management Systems, Inc.

                                 By: /s/ Philip J. Iovieno

                                 Philip J. Iovieno
                                 Lawrence Brandman
Case: 1:16-cv-08637 Document #: 4471 Filed: 03/25/21 Page 4 of 5 PageID #:295636




                                 Nicholas A Gravante , Jr
                                 Mark A. Singer
                                 Cadwalader Wickersham & Taft LLP
                                 200 Liberty Street
                                 New York, NY 10281
                                 212-504-6868
                                 philip.iovieno@cwt.com
                                 nicholas.gravante@cwt.com
                                 lawrence.brandman@cwt.com
                                 mark.singer@cwt.com

                                 Terence H. Campbell
                                 Cotsirilos, Tighe, Streicker, Poulos, & Campbell, Ltd.
                                 33 North Dearborn Street, Suite 600
                                 Chicago, IL 60602 (312) 263-0345
                                 tcampbell@cotsiriloslaw.com

                                 Counsel for Darden Restaurants, Inc., and PJ Food
                                 Service, Inc.

                                 By: /s/ William J. Blechman

                                 William J. Blechman
                                 Douglas H. Patton
                                 Samuel J. Randall
                                 Michael A. Ponzoli
                                 KENNY NACHWALTER, P.A.
                                 1441 Brickell Avenue, Suite 1100
                                 Miami, Florida 33131
                                 Tel: (305) 373-1000
                                 Fax: (305) 372-1861
                                 wblechman@knpa.com
                                 dpatton@knpa.com
                                 srandall@knpa.com
                                 mponzoli@knpa

                                 Counsel for Pollo Operations, Inc.

                                 By: /s/ Floyd A. Mandell

                                 Floyd A. Mandell
                                 Yonaton Rosenzweig
                                 Jeffrey A. Wakolbinger
                                 Catherine E. O'Brien
  Case: 1:16-cv-08637 Document #: 4471 Filed: 03/25/21 Page 5 of 5 PageID #:295637




                                        KATTEN MUCHIN ROSENMAN LLP
                                        525 West Monroe Street
                                        Chicago, Illinois 60661-3693
                                        Tel: (312) 902-5235
                                        Fax: (312) 902-1061
                                        floyd.mandell@katten.com
                                        yoni.rosenzweig@katten.com

                                        Yonaton M. Rosenzweig (pro hac vice forthcoming)
                                        KATTEN MUCHIN ROSENMAN LLP
                                        2029 Century Park East, Suite 2600
                                        Los Angeles, California 90034
                                        Tel: (310) 788 4460
                                        Fax: (310) 712 8222

                                        Attorneys for Caesars Enterprise, LLC


                                 CERTIFICATE OF SERVICE

   I hereby certify that on the 25th day of March 2021, I caused a true and correct copy of the

foregoing document to be served upon all counsel of record via the Court’s CM/ECF system.


                                             By /s/ Lori P. Lustrin
                                                    Lori P. Lustrin
